Russell, J.
1. The court erred in dismissing the attachment.
(а) In an affidavit made to obtain an attachment for purchase-money the statement that the defendant “is indebted” is equivalent to the word “due,” employed in the statute (Civil Code, § 5085).
(б) The property sought to be attached was sufficiently described to enable the levying officer to identify it for the purpose of seizure. Furthermore, the defendant was precluded by the admissions of his answer from denying that the property was subject to the attachment; and the demurrer should have been filed at the appearance term, and came too late.
(c) In the mode of procedure to be followed, attachments for purchase-money do not differ from attachments based upon other grounds enumerated in section 5055 of the Civil Code. Judgment reversed.
J. B. Hoyl, for plaintiffs.
R. R. Forrest, Hollis Fort, for defendant.